DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Yvonne Shyntum on April 9, 2021.
The following examiner’s amendment hereunder is based upon the set of claims filed 5/9/2020 and in pursuant to the notice of allowability mailed on 06/11/2/20.
The application has been amended as follows: 
In the claims
Cancel claim 38
Following claims have been re-written as follows:
 1. A cell culture medium for extending potency of an isolated pluripotent stem cells, the cell culture medium comprising 
 (i) 1-100 ng/ml of human leukemia inhibitory factor (LIF), 
(ii) 0.5-5.0 M of 6-[[2-[[4-(2,4-Dichlorophenyl)-5-(5-methyl-1H-imidazol-2-yl)-2-pyrimidin- yl]amino]ethyl]amino]-3-pyridinecarbonitrile ,
M of (S)-(+)-Dimethindene maleate (DiM), and
(iv) 0.5-5.0 M of Minocycline hydrochloride (MiH), wherein said culture medium maintains the normal karyotype and extend the pluripotent state of the pluripotent stem cells for at least 5 passages.
10. The cell culture medium of claim 1, further comprising 0.2 to 20 M of a Rho-associated, coiled-coil containing protein kinase (ROCK) inhibitor selected from the group consisting of   [(+)-(R)-trans-4-(l-aminoethyl)-N-(4-pyridyl)cyclohexanecarboxamide++ + dihydrochloride)] (Y27632) and fusadil.
11.     The cell culture medium of claim 1, further comprising 4-[(3aR,4S,7R,7aS)-l,3,3a,4,7,7a-hexahydro-l,3-dioxo-4,7-methano-2H-isoindol-2-yl]-N-8-quinolinyl-benzamide) (endo-IWR1) or 3,5,7,8-Tetrahydro-2- [4-(trifluoromethyl)phenyl] -4H-thiopyrano [4,3 -d]pyrimidin-4-one (XAV939). 
13.  A method for culturing pluripotent stem cells, the method comprising:
(a) seeding pluripotent stem cells as single cell in an ES cell culture medium containing 1.0 to 10 M of [(+)-(R)-trans-4-(l-aminoethyl)-N-(4-pyridyl)cyclohexanecarboxamide+++dihydrochloride)]  for 12 to 24 hours; and 
(b) culturing the pluripotent stem cells from step (a) in a N2B27 cell culture medium comprising  (i) 1-100 ng/ml of human leukemia inhibitory factor (LIF),  (ii) 0.5-5.0 M of 6-[[2-[[4-(2,4-Dichlorophenyl)-5-(5-methyl-1H-imidazol-2-yl)-2-pyrimidin- yl]amino]ethyl]amino]-3-pyridinecarbonitrile, (iii) 1.0-5.0 M of (S)-(+)-Dimethindene maleate (DiM), and (iv) 0.5-5.0 M of Minocycline hydrochloride (MiH) to maintain pluripotency in said pluripotent stem cells, wherein said pluripotent stem cells  maintain normal karyotype in the culture for at least 5 passages.

Add claim new claim 44: 
44.  A method for culturing pluripotent stem cells, the method comprising:
culturing pluripotent stem cells in a N2 B27 cell culture medium comprising (i) 1-100 ng/ml of human leukemia inhibitory factor (LIF),  (ii) 0.5-5.0 M of 6-[[2-[[4-(2,4-Dichlorophenyl)-5-(5-methyl-1H-imidazol-2-yl)-2-pyrimidin- yl]amino]ethyl]amino]-3-M of (S)-(+)-Dimethindene maleate (DiM), and (iv) 0.5-5.0 M of Minocycline hydrochloride (MiH) to maintain pluripotency in said pluripotent stem cells, wherein said pluripotent stem cells  maintain normal karyotype in the culture for at least 5 passages.
Conclusion
Claims 1, 10-11, 13 and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of fails to teach or suggest a cell culture medium comprising  (i) 1-100 ng/ml of human leukemia inhibitory factor (LIF), (ii) 0.5-5.0 M of 6-[[2-[[4-(2,4-Dichlorophenyl)-5-(5-methyl-1H-imidazol-2-yl)-2-pyrimidin- yl]amino]ethyl]amino]-3-pyridinecarbonitrile , (iii) 1.0-5.0 M of (S)-(+)-Dimethindene maleate (DiM), and (iv) 0.5-5.0 M of Minocycline hydrochloride (MiH), wherein said culture medium maintains the normal karyotype and extend the pluripotent state of the pluripotent stem cells for at least 5 passages.
The closest prior art, Yu et al (WO 2011/0569711) discloses a cell culture media that include a GSK-3 inhibitor, a mitogen-activated protein kinase kinase (MEK) inhibitor, a transforming growth factor beta (TGF-P), LIF, and combinations thereof, however, Yu provide  no guidance that additional agents would be beneficial. Yu  is silent as to inclusion of .5-5.0 M of 6-[[2-[[4-(2,4-Dichlorophenyl)-5-(5-methyl-1H-imidazol-2-yl)-2-pyrimidin- yl]amino]ethyl]amino]-3-pyridinecarbonitrile, 1.0-5.0 M of (S)-(+)-Dimethindene maleate (DiM), and 0.5-5.0 M of Minocycline hydrochloride (MiH) (see applicant’s argument filed on 09/26/2019). The prior art fails to suggest or provide any motivation to further include a 6-[[2-[[4-(2,4-Dichlorophenyl)-5-(5-methyl-1H-imidazol-2-yl)-2-pyrimidin- yl]amino]ethyl]amino]-3-pyridinecarbonitrile, DiM and MiH in the claimed concentration ranges in the cell culture medium for maintaining pluripotency of pluripotent stem cells. 
Claims 1, 10-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 02/05/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.. As a result, claims 1, 10-11, 13 and 44 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632